Citation Nr: 1445032	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-24 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for Meniere's disease.

2.  Entitlement to an evaluation in excess of 10 percent for spondylosis of the lumbar spine.

3.  Entitlement to a compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1983 to June 1986 and from April 1987 to March 2005.  He also had additional service in the Texas Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board remanded the case in February 2013 in order to schedule the Veteran for a hearing.   

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2013.  A transcript of that hearing has been associated with the claims file.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  There are no documents in the Veterans Benefits Management System.
 
The issue of entitlement to an evaluation in for spondylosis of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's hypertension has not been productive of diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  He also does not have a history of diastolic pressure predominantly 100 or more, which requires continuous medication for control.  

2.  The Veteran's Meniere's disease has been productive of hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times per month with tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7101 (2013).

2.  The criteria for a 60 percent rating, but no higher, for Meniere's disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.87, Diagnostic Code 6205 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with a notice letter in November 2009 prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The November 2009 notice letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  The November 2009 letter also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim and explained how disability ratings and effective dates are determined.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed in connection with the claims decided herein.  The Board notes that the Veteran submitted several medical records to the Board at his July 2013 hearing; however, he also provided a waiver of the RO's initial consideration of that evidence.  Moreover, the Veteran did not identify any other outstanding records that are relevant to the issues being decided herein.  

The Veteran was also afforded VA examinations in November 2009 for his Meniere's disease and in December 2009 for his hypertension.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2009 and December 2009 VA examinations in this case were adequate, as they were predicated on a review of the Veteran's medical history as well as on an examination that addressed the rating criteria that are relevant to rating the disabilities in this case.  The November 2009 examiner noted that the Veteran's audiological testing was unreliable in the left ear at 3000 and 4000 Hz and recommended further testing; however, as will be discussed below, the Board finds that there is enough evidence of record to evaluate the Veteran's Meniere's disease due to the reliable results of the Veteran's right ear.

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected hypertension disorder since he was last examined.  38 C.F.R. § 3.327(a).  In regard to the Veteran's Meniere's disease claim, the Board finds that an additional VA examination is not required as the Veteran's VA medical records during the time period in question, as well as the June 2013 statement from his VA doctor, provide an adequate basis for evaluating the Veteran's Meniere's disease claim.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board also finds that the RO has complied with the Board's February 2013 remand directives.  Specifically, the AOJ scheduled a hearing for the Veteran at his local RO.  This hearing was held in July 2013.  As such, no further development is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of this claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.



Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


I.  Hypertension

The Veteran's service-connected hypertension is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  The Veteran has contended that an increased evaluation is warranted because he takes medication for this disability.

Under Diagnostic Code 7101, a 10 percent evaluation is assigned for diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more; or, minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more; or, systolic pressure predominantly 200 or more.  A 40 percent rating is appropriate for diastolic pressure predominantly 120 or more.  A 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

There are three notes to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Note (1) provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure (i.e., bottom number) is predominantly 90 mm or greater, and isolated systolic hypertension means the systolic blood pressure (i.e., top number) is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Note (2) requires the evaluation of hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  Note (3) states that hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease.

Review of the Veteran's claims file shows that he was afforded a VA examination in connection with his hypertension claim in December 2009.  At that examination, the Veteran reported experiencing high blood pressure for the past 10 years.  He indicated that he had been treated with medication for two years with good results.  His blood pressure readings at that time were recorded as 130/80, 130/80, and 130/80.  

Review of the Veteran's VA medical records show that the Veteran's blood pressure readings were recorded on numerous occasions during the relevant period on appeal.  Each of these readings showed diastolic pressure below 100 and systolic pressure below 160.  A notation from April 2009 denotes that the Veteran had poorly controlled blood pressure, however, review of the Veteran's other medical records show that all other comments regarding the Veteran's blood pressure characterize his hypertension as controlled.  A 10 percent evaluation is therefore, not for assignment in this case based upon diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.
 
Under Diagnostic Code 7101, a 10 percent evaluation is also for application when a veteran has a history of diastolic pressure predominately 100 or more, who requires continuous medication for control.  As such, the Board also reviewed the Veteran's complete claims file to determine whether the Veteran had a history of diastolic pressure of predominately 100 or more.  However, the Board found only one blood pressure reading with a diastolic pressure greater than 100, which was an April 2000 reading of 150/102 in the Veteran's service treatment records.  

A review of the claims file also reveals that the Veteran began treatment for hypertension (and/or Meniere's disease) with medication used to treat hypertension while in service; however, it was prescribed not on a continual basis.  The Veteran's service treatment records also recorded numerous blood pressure readings during service, which included periods when the Veteran was using medication to treat his hypertension and during periods without such treatment.  As previously noted, however, there are no other diastolic pressure readings over 100 of record.  One notation of diastolic pressure greater than 100 within the entire claims file is not a predominate history.  As such, the Board finds that a 10 percent evaluation is warranted for a history of diastolic pressure of predominately 100 or more.    

The Board notes that the Veteran offered testimony during his July 2013 hearing regarding an appointment he had had in June 2013 at the San Antonio Military Medical Clinic.  This testimony indicated that the findings of the Veteran's healthcare provider for that June 2013 appointment supported his claim.  The Board finds that, while the June 2013 medical record discusses atypical chest pain, the Veteran's blood pressure was recorded as 126/81, and his hypertension was noted to be controlled.  Such findings do not warrant an increase evaluation for hypertension.

For these reasons, the Board finds that the Veteran has not met the criteria for an increased evaluation under Diagnostic Code 710. 

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has also considered whether staged ratings are appropriate.  For the reasons indicated above, however, the Veteran's hypertension does warrant any higher staged ratings, as the disability has remained essentially the same throughout the appeal period.



II.  Meniere's Disease

The Veteran is currently assigned a 30 percent evaluation for Meniere's disease pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6205.  The Veteran contends that his disability warrants a higher rating due to increased episodes of vertigo.

Under Diagnostic Code 6205, a 30 percent evaluation is assigned for 
hearing impairment with vertigo less than once per month, with or without tinnitus.  A 60 percent evaluation is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times per month, with or without tinnitus.  A 100 percent evaluation is contemplated for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus. Alternatively, Meniere's syndrome may be evaluated by separately rating vertigo, hearing impairment, and tinnitus, if that results in a higher overall rating. 

A Note to Diagnostic Code 6205 states that Meniere's syndrome is to be rated either under these criteria or by separately rating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall rating.  The Note also provides that a rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under Diagnostic Code 6205. 

Peripheral vestibular disorders are evaluated under Diagnostic Code 6204.  Under that diagnostic code, a 10 percent evaluation is assigned when there is occasional dizziness.  A 30 percent evaluation is warranted for dizziness and occasional staggering.  A Note to Diagnostic Code 6204 provides that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable rating can be assigned under this code.  Hearing impairment or suppuration shall be separately rated and combined.  38 C.F.R. § 4.87.

Diagnostic Code 6260 provides a maximum rating of 10 percent for recurrent tinnitus.  Note 1 to that diagnostic code provides that a separate rating for tinnitus may be combined with a rating under Diagnostic Codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports a rating under one of them.  

Ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation and range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100.  Hearing tests are to be conducted without hearing aids, and the results of the above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 60 percent rating for his Meniere's disease under Diagnostic Code 6205.

The Veteran was afforded a VA examination in November 2009 for his Meniere's disease.  At that time, he reported having episodes of vertigo several times per year, with one of those episodes being more severe.  The examiner confirmed the diagnosis of Meniere's disease as well as tinnitus.  On examination, the Veteran's the Veteran's puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
10
LEFT
10
10
15
30
55

Speech recognition testing using the Maryland CNC test revealed 100 percent bilaterally.  The November 2009 examiner noted that hearing loss was present; however, he could not estimate the severity of the hearing loss due to the unreliability of the Veteran's responses for the left ear.

Review of the Veteran's VA medical records show that he reported no symptoms of his Meniere's disease for the previous two years in October 2009.  Records then show that the Veteran reported to the emergency room in December 2010 with complaints of a flare-up of his Meniere's for five days, including symptoms of dizziness and nausea, subsequent hearing loss, and a visibly unsteady gait.  At an August 2011 appointment, the Veteran reported that his episodes were stable in frequency, but decreasing in duration, lasting several days instead of several weeks.  The frequency of such episodes was not recorded.

At the Veteran's July 2013 hearing, he testified that his Meniere's disease had increased in severity since 2009.  He reported that, when he was initially diagnosed with the disease, he would have episodes lasting for weeks at a time.  He stated that he then experienced a period where his symptoms had improved; however, his symptoms had again returned.  He testified that he had vertigo two to three times per month for periods of approximately 30 seconds whenever he made sudden movements.  This was accompanied by tinnitus and hearing loss.  He also stated that he had difficulty walking during such episodes and reported that he had fallen on one occasion while walking up the stairs.  

The Veteran also submitted a statement from his doctor, Dr. S.S. (initials used to protect privacy), along with a waiver of the AOJ's initial review, at his July 2013 hearing.  The statement from Dr. S.S. reported that the Veteran was seen in November 2006 for long spells of vertigo lasting weeks with aural fullness, tinnitus, and treated with daily medication.  She noted that the Veteran was seen on an annual basis for his disease and that he continued to complain of increased vertigo three times per month and has missed work due to his illness.

Based on the foregoing, the Board finds that the Veteran's disability has worsened.  Resolving all reasonable doubt in his favor, his Meniere's disease more nearly approximates the criteria for a 60 percent evaluation.  The disability appears to be manifested by hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with tinnitus.  However, the evidence of record does not show that he suffers from such episodes more than once per week.  Indeed, the Veteran himself testified that he only experiences vertigo two or three times a month.  Thus, a 100 percent rating is not warranted.

The Board has also considered whether a higher rating is warranted for the Veteran's Meniere's disease based upon combined evaluations of vertigo, hearing loss, and tinnitus under Diagnostic Code 6205, Note 1.  First, as the Veteran's vertigo has been manifested by dizziness and occasional staggering, a maximum 30 percent rating would be warranted under Diagnostic Code 6204.  His tinnitus would also warrant the maximum 10 percent rating under Diagnostic Code 6260.  In regard to his hearing loss, applying the criteria for evaluating hearing loss to the findings of the November 2009 VA audiometric evaluation results in designation of no more than Level I hearing in both hearings.  These findings warrant a noncompensable rating under Table VII (Diagnostic Code 6100).   

Thus, using the Combined Ratings Table, separate evaluation of the Veteran's Meniere's disease symptoms would result in a 40 percent combined rating (30 percent for vertigo, 0 percent for hearing impairment, and 10 percent for tinnitus).  38 C.F.R. § 4.25.  Therefore, separately rating the Veteran's disabilities does not result in a higher overall rating.  

The Board notes that the Veteran's left ear audiology testing was considered unreliable at the November 2009 VA examination.  However, the Board also notes that the Veteran's right ear testing was reliable.  As noted above, application of the criteria set forth in 38 C.F.R. § 4.85 to the right ear test results reveal a Level I designation.  With the right ear designated at Level I, the Veteran can attain a maximum of 10 percent disability rating only, regardless of the left ear designation.  Therefore, even in a scenario which would assign the maximum of 10 percent that a veteran with one ear at a Level I impairment can attain, the Veteran's combined rating would still be less than the 60 percent evaluation under Diagnostic Code 6205.  For this reason, the Board has adequate information to evaluate the Veteran, even with the notation regarding unreliable audiology test results of the Veteran's left ear at the November 2009 VA examination.  The Board also notes that the Veteran submitted additional audiology testing at his July 2013 hearing.  This testing did not include a controlled speech discrimination test, and therefore, cannot be considered in evaluating the Veteran's hearing loss.

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has further considered whether staged ratings are appropriate.  For the reasons indicated above, however, the Veteran's Meniere's disease does not present with findings necessary to allow for any higher staged rating.


III.  Conclusion 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's Meniere's disease or hypertension are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Indeed, the rating criteria contemplate his chief complaints and manifestations, including medication for hypertension, vertigo, difficulty walking/staggering, tinnitus, and hearing impairment.  There are higher ratings available under the diagnostic codes for various symptoms of the disorders, but the Veteran's disabilities are not productive of such manifestations.

Finally, the Board notes that under, Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  The Veteran and his representative have not identified or alleged any combined effect.  Nor does the evidence suggest that there is any combined effect.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected hypertension and Meniere's disease under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.

Lastly, the Board finds that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) was not raised by the Veteran or evidence of record.  Therefore, the Board finds that the issue of entitlement to TDIU is not reasonably raised in this matter.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

A compensable evaluation for hypertension is denied.

Subject to the provisions governing the award of monetary benefits, an evaluation of 60 percent for Meniere's disease is granted.


REMAND

The Veteran was afforded a VA examination in connection with his lumbar spine claim in December 2009.  However, his hearing testimony suggested that there may be worsening symptoms.  For example, the December 2009 VA examiner noted that there were no muscle spasms and that he had a normal gait, yet the Veteran testified at his July 2013 hearing that he had spasms and an altered gait.  Therefore, the Board finds that a VA examination is needed to ascertain the current severity and manifestations of his spondylosis of the lumbar spine.  

Additionally, the Veteran testified at his July 2013 hearing that he saw his chiropractor approximately one year prior to the hearing; however, the chiropractic records submitted by the Veteran are all dated during 2010.  Thus, the AOJ should attempt to obtain any outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine spondylosis, to include any additional records from his chiropractor.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.
 
2.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestation of his spondylosis of the lumbar spine.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, he or she should provide the range of motion in degrees, indicate whether there is any form of ankylosis, and state the total duration of incapacitating episodes during the past 12 months.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including any additional loss of motion, due to those factors.

The examiner should also identify any and all associated neurologic abnormalities and state whether the Veteran has radiculopathy affecting either lower extremity.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


